DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-9 in the reply filed on 10/5/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 10-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2021.
Drawings
The drawings are objected to because they are not in the form of black and white line drawings as required by 37 CFR § 1.84(a)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words in length. Correction is required. See MPEP § 608.01(b).
SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 2-9 are objected to because of the following informalities: The word “Claim” is capitalized despite not appearing at the beginning of a sentence. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrman (US 5,240,012).

Regarding claim 1, Ehrman discloses a smoking article having a disposable, detachable front end or active element (figure 1, reference numeral 102), which is considered to meet the claim limitation of a cartridge, and a reusable body (column 4, lines 35-42, figure 1, reference numeral 104), which is considered to meet the claim limitation of a holder. The active element is made from treated outer (figure 7, reference numeral 105) and inner wraps (figure 7, reference numeral 106), which are considered to meet the claim limitation of an outer housing, that hold a laminate tube by interference fit (column 4, lines 43-58, figure 7, reference numeral 112). It is therefore evident that the treated outer and inner wraps must be rigid since they would be otherwise unable to hold any components by interference fit. The active element contains a heat source (figure 9, reference numeral 120) and tobacco flavor producing elements (column 4, lines 43-58, figure 7, reference numeral 124) that forms an aerosol when hot gasses from the heat source pass over them (column 5, lines 1-8). The active element has a heat source end (column 5, lines 9-17, figure 7, reference numeral 118) and a second circular wall (figure 7, reference numeral 127) with holes therethrough (figure 7, reference numeral 128), which are considered to meet the claim limitation of an opening, located at the tobacco flavor producing elements end of the active element (column 4, lines 43-58).

Regarding claim 2, Ehrman discloses that the sleeve of active element has a main cylindrical member having an outer diameter (column 2, lines 17-30), indicating that the entire active element is cylindrical.

Regarding claim 3, Ehrman discloses that the heat source is a carbon heat source (abstract).

Regarding claim 4, Ehrman discloses that the tobacco flavor producing elements are in the form of tobacco pellets that take a rod form (column 5, lines 1-8, figure 8, reference numeral 124).

Regarding claim 5, Ehrman discloses that the heat source and tobacco flavor producing elements are separated by a circular wall (column 4, lines 43-58, figure 7, reference numeral 126).

Regarding claim 6, Ehrman discloses that the holes through the second circular wall are in the form of multiple elongate slots (figure 9, reference numeral 128).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrman (US 5,240,012) in view of Goldstein (US 2020/0268056).

Regarding claim 7, Ehrman discloses all the claim limitations as set forth above. Ehrman additionally discloses that the first circular wall has holes therethrough (column 4, lines 43-58). Ehrman does not explicitly disclose the holes being cylindrical.
Goldstein teaches a cartridge for a vaporizer that has substantially circular airflow holes that extend longitudinally with straight walls ([0095], figure 2, reference numeral 11), indicating that they are also cylindrical, although other shapes are possible [0095].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the holes of Ehrman cylindrical. One would have been motivated .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrman (US 5,240,012) in view of Duc (US 2020/0196660).

Regarding claim 8, Ehrman discloses all the claim limitations as set forth above. Ehrman does not explicitly disclose the first circular wall being substantially nonporous.
Duc teaches an aerosol generating article comprising an aerosol forming substrate and a combustible heat source [0001] comprising a substantially air impermeable barrier between the combustible heat source and the aerosol forming substrate to isolate the airflow path from the combustible heat source [0079]. Isolation of the combustible heat source from the one or more airflow pathways to substantially prevent or inhibit temperature spikes, aerosol forming substrate combustion or pyrolysis, and aerosol composition changes [0093].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first circular wall with the impermeable barrier of Duc. One would have been motivated to do so since Duc teaches that isolation of the combustible heat source from the one or more airflow pathways to substantially prevent or inhibit temperature spikes, aerosol forming substrate combustion or pyrolysis, and aerosol composition changes.

Regarding claim 9, Duc teaches that air is drawn into the cigarette through a plurality of air inlets arranged at the aerosol forming substrate to allow ambient air to be drawn into the article ([0169], figure 1, reference numeral 8). One of ordinary skill in the art would recognize that this change .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1 and 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-20 of copending Application No. 16/035,103 (hereafter referred to as Conner) in view of Ehrman (US 5,240,012).

Regarding claim 1, Conner claims a smoking article comprising a holder and a removable cartridge configured to be received into the receiving end of the holder. The removable cartridge comprises a heat source configured to generate heat upon ignition thereof and a substrate portion having an aerosol precursor composition associated therewith. The heat source portion is located at an end of the of the substrate portion (claim 1). The cartridge has an outer housing (claim 2) having end apertures that allow aerosol from the substrate material to pass therethrough (claim 3). Conner does not explicitly claim the outer housing being rigid.
Ehrman teaches a smoking article having a disposable, detachable front end or active element (figure 1, reference numeral 102) and a reusable body (column 4, lines 35-42, figure 1, reference numeral 104). The active element contains a heat source (figure 9, reference numeral 120) and tobacco flavor producing elements (column 4, lines 43-58, figure 7, reference numeral 124) that forms an aerosol when hot gasses from the heat source pass over them (column 5, lines 1-8). The active element is made from treated outer (figure 7, reference numeral 105) and inner wraps (figure 7, reference numeral 106) that hold a laminate tube by interference fit (column 4, lines 43-58, figure 7, reference numeral 112). It 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the outer housing of Conner with the rigid outer housing of Ehrman. One would have been motivated to do so since Conner does not claim the attachment mechanism and Ehrman teaches an outer housing that attaches to a body interference fit.

Regarding claim 3, Conner claims the heat source comprising an extruded monolithic carbonaceous material (claim 8).

Regarding claim 4, Conner claims the substrate material comprising at least one of tobacco containing beads, tobacco shreds, tobacco strips, pieces of a reconstituted tobacco material, tobacco rods, and non tobacco materials (claim 6).

This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747